Citation Nr: 0639765	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the veteran's claim for service 
connection for PTSD.

In an October 1999 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The RO 
denied the veteran's claim on the merits again in April 2003.  
While the RO analyzed the claim on the merits, the Board must 
still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary prior to considering the substantive 
merits of the claim.  Accordingly, the claim for service 
connection is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in an October 1999 RO decision.  The veteran did not 
appeal the decision.  

2.  Evidence received since the October 1999 decision 
includes some evidence which is not cumulative or redundant, 
and which raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The October 1999 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in October 1999, the RO denied the 
veteran's claim for service connection for PTSD.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.               See 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2005).  Thus, the October 1999 rating 
decision became final because the veteran did not file a 
timely appeal.  

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in January 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's statements, and the veteran's post-service VA 
medical records.  VA found that there was no current 
diagnosis of post-traumatic stress disorder and that his 
stressors had not been verified, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for post-traumatic stress disorder in January 
2003.  The Board finds that the evidence received since the 
last final decision was not previously submitted to agency 
decision makers and relates to an unestablished fact 
necessary to substantiate the claim.  

Newly received evidence includes a January 2003 VA 
psychiatric medical report which shows that the veteran 
reported stressors including being overrun and pinned down in 
fox holes and fire fights in Ben Luc during his service in 
Vietnam.  He complained of current sleep difficulties with 
severe nightmares, a bad temper, irritability, poor impulse 
control, intrusive thoughts, and avoidance.  As a result of 
the examination, the veteran was diagnosed with PTSD.  He has 
continued to receive treatment for PTSD since that time.  The 
Board finds that the January 2003 diagnosis of PTSD is 
evidence that is both new and material because the claim was 
previously denied due to the lack of a current diagnosis of 
PTSD.  Justus, 3 Vet. App. 510 (1992).  This evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.    


ORDER

The claim for service connection for post-traumatic stress 
disorder is reopened.  To that extent only, the appeal is 
allowed.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD may be reopened, the second 
step for the Board in this case is to assess the new and 
material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992).  

The Board finds that the claim must be remanded in order that 
the stressors upon which the veteran's PTSD diagnosis is 
based may be verified.  Statements from the veteran, 
including PTSD questionnaires, described a North Vietnamese 
attack in approximately July 1967 on the village in Ben Luc 
that his unit had been holding for the previous five months.  
The veteran described the attack as involving fire fights, 
eventually overrunning the camp, and necessitating the 
evacuation of troops.  The Board finds this stressor to be 
sufficiently detailed to allow for verification by United 
States Army and Joint Services Records Research Center 
(JSRRC).  Specifically, this stressor may be verified by 
requesting the unit history for the 79th Maintenance 
Battalion, for the period of June 1967 to August 1967, and 
the unit history for the 147th Maintenance Company, for the 
period of August 1967 to September 1967.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) examine the unit history 
of the 79th Maintenance Battalion, for 
the period of June 1967 to August 1967, 
and the unit history for the 147th 
Maintenance Company, for the period of 
August 1967 to September 1967 to 
determine whether the veteran's alleged 
stressors can be verified.  

2.  Then, after ensuring any other 
necessary development has been 
completed, adjudicate the veteran's 
claim for service connection for post-
traumatic stress disorder.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


